Russell, J.
1. The case is a close one upon the evidence, but the testimony in behalf of the State authorized the conviction of the accused.
2. There, is nothing in the record that indicates that the judge was prej- :' tidiced or biased against the defendant so as to diminish in the slightest i':degree his right to a fair trial, or that he did not have a fair trial.
3, : It .not being manifest that W. H. Feagin was the prosecutor in the case, and the evidence not being sufficient to show that he was in fact *835■-.tile' prosecutor, it does not appear that the relationship of one of the jurors to Feagin was prejudicial to the accused. :
Decided April 2, 1912.
Accusation of sale of liquor; from city court of Americus— Judge Hixon.
August 12, 1911.
J. B. Hudson, L. J. Blalock, for plaintiff in error.
J. B. Williams, solicitor-general, contra.
4. The court’s instructions to the jury upon the subject of alibi were free from error.
5. The excerpts from the charge of the court, when considered in connection with the charge as a whole, were correct, and fully presented every material issue involved in the trial.

Judgment affirmed. Pottle, J., not presiding.